Reasons for Allowance
Claims 1 and 9 includes allowable subject matter because prior art could not be found to disclose an apparatus for dehydration of water containing material comprising: an ultrasound emitter; a fluid retained between said emitter and said platform, through which ultrasound energy is transferred with all of the limitations of independent claims 1 and 9.  Examiner notes that ultrasonic drying is a very small segment of the drying field.  Prior art could not be found to teach a fluid retained between an emitter and a platform used for drying.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762